           Case 1:19-cv-11242-VM Document 5 Filed 12/23/19 Page 1 of 3



                                       505 Northern Boulevard, Suite 311, Great Neck, NY 11021
                                                                               tel. 516.303.0552
Sheehan & Associates, P.C.                                                     fax 516.234.7800
                                                                  spencer@spencersheehan.com

                                                              December 23, 2019
District Judge Victor Marrero
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
                                                   Re: 1:19-cv-11242-VM
                                                       Louis v. The Mochi Ice Cream Company
Dear District Judge Marrero:

        This office represents the plaintiff. On Sunday, December 8, 2019, plaintiff filed the
instant complaint. ECF No. 1. In accordance with your Honor’s Individual Practices (“Individual
Rules”), II(A), plaintiff seeks leave of Court to amend the complaint pursuant to Fed. R. Civ. P.
15(a)(2) (provisions for amendments not sought within 21 days after service of the complaint or
after service of a motion under Rule 12(b), (e), or (f)).

        The rules governing amendment of a complaint differ depending on when it is sought.
Where a plaintiff seeks to amend within 21 days after service of the complaint or defendant’s
“service of a motion under Rule 12(b), (e), or (f),” Rule 15(a)(1) permits such amendment as a
“matter of course.” Kassner v. 2nd Avenue Delicatessen Inc., 496 F.3d 229, 242 (2d Cir. 2007)
(“Rule 15(a) of the Federal Rules of Civil Procedure provides in the first sentence that "[a] party
may amend the party's pleading once as a matter of course at any time before a responsive pleading
is served.”).

        In all other circumstances, “a party may amend its pleading only with the opposing party's
written consent or the court's leave. The court should freely give leave when justice so requires.”
Fed. R. Civ. P. 15(a)(2); Attestor Value Master Fund v. REPUBLIC ARGENTINA, 940 F.3d 825,
833 (2d Cir. 2019) (upholding “Rule 15(a)(2)'s "liberal standard" as "consistent with our strong
preference for resolving disputes on the merits.’”). Factors evaluated in considering amendment
include “undue delay, bad faith, dilatory motive,” undue prejudice and futility. Loreley Fin.
(Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015); Foman v. Davis,
371 U.S. 178, 182 (1962). The present request for amendment falls under Rule 15(a)(2) because
service of process has not been effected, or attempted and defendant has not answered or appeared.

        Plaintiff seeks the Court’s leave to file a first amended complaint (“FAC”) and add as party-
plaintiff, Kyle Stevens. See Fed. R. Civ. P. 15(a)(2) (“a party may amend its pleading only with
the opposing party's written consent or the court's leave. The court should freely give leave when
justice so requires.”); Fed. R. Civ. P. 20(a)(1)(A) (joinder of plaintiff who asserts “right to relief
jointly, severally, or in the alternative with respect to or arising out of the same transaction,
occurrence, or series of transactions or occurrences”); Fed. R. Civ. P. 21 (“On motion or on its
own, the court may at any time, on just terms, add or drop a party.”).

       The standard for adding a party is similar to allowing amendment. See FTD Corp. v.
Banker's Trust Co., 954 F. Supp. 106, 109 (S.D.N.Y. 1997) (“[A]lthough Rule 21, and not Rule
           Case 1:19-cv-11242-VM Document 5 Filed 12/23/19 Page 2 of 3



15(a), normally governs the addition of new parties to an action, ‘the same standard of liberality’
applies under either Rule”); Omar v. 1 Front Street Grimaldi, Inc., 16-cv-05824 (E.D.N.Y. May
8, 2018) (“there ‘is in practical terms little difference between [Rule 21]’ and Rule 15”); Sullivan
v. West New York Residential, Inc., 2003 WL 21056888, at *1 (E.D.N.Y. Mar. 5, 2003) ("Rule 21
allows the court broad discretion to permit the addition of a party at any stage in the litigation").

        In deciding whether to permit joinder, courts consider “whether the claims of the additional
plaintiffs arose out of the same or separate acts or occurrences.” Cortigiano v. Oceanview Manor
Home for Adults, 04-cv-4077 (E.D.N.Y. Apr. 4, 2005); Fed. R. Civ. P. 20(a)(1) (allowing joinder
where plaintiff asserts a right to relief from same occurrences and questions of law and fact are
common). Here, the claims of proposed plaintiff, Stevens, are similar to those of plaintiff Louis.

       This request for amendment is timely because this case was only filed just over two weeks
ago. This amendment is not in bad faith or prejudicial to defendant, since the amendment will not
change any allegations against defendant. The only modification in the proposed amended
complaint will be the addition of plaintiff Kyle Stevens. Defendant has not consented to this
amendment because no defendant has appeared and there is no counsel associated with defendant’s
case. Amendment through addition of proposed plaintiff Stevens will enable plaintiff to serve only
the FAC, facilitate the parties addressing the issues in this case on the merits and conserve judicial
resources.

       Should the Court grant this request, plaintiff will promptly file the FAC which contains the
added plaintiff Kyle Stevens. Thank you for the attention to this matter.

                                                              Respectfully submitted,

                                                               /s/Spencer Sheehan
                                                              Spencer Sheehan




                                                  2
           Case 1:19-cv-11242-VM Document 5 Filed 12/23/19 Page 3 of 3




                                      Certificate of Service

I certify that on December 23, 2019, I served or emailed the foregoing by the method below to the
persons or entities indicated, at their last known address of record (blank where not applicable).

                                                CM/ECF         First-Class Mail      Email
 Defendant’s Counsel                               ☐                 ☐                ☐


                                                               /s/ Spencer Sheehan
                                                               Spencer Sheehan
